REINHARD, Judge.
Dissolution case. Husband appeals from that portion of the decree distributing the marital property. We affirm.
In husband’s sole point on appeal, he contends the court erred in refusing to order sold all tangible marital property and dividing the property equally along with his pension plan and social security benefits. Our standard of review is set forth in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). We must affirm the judgment unless it is unsupported by substantial evidence, unless it is against the weight of the evidence, or unless it erroneously applies or declares the law. Id.
The parties were married in 1971 and separated in 1984. Husband suffered a stroke and did not attend the trial. The wife testified, as did husband’s daughter by a previous marriage.
The court valued the marital property and set it off to the parties. The wife received the real estate and a 1976 Oldsmobile; husband received his pension plan, a 1983 Oldsmobile, a 1984 Ford truck, a mobile home and house furnishings. The husband also was awarded the $839 per month social security benefits he was receiving.
*738A review of the record reveals that the court’s value as to the marital property was supported by evidence, and that the amounts each spouse received were approximately equal.
We cannot say that the court abused its discretion in the manner in which it distributed the marital property and under the above standard of review, we affirm.
JUDGMENT AFFIRMED.
CRANDALL, P.J., and CRIST, J., concur.